                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 1 of 24 Page ID
                                                                                            #:16814



                                                           1    AKERMAN LLP
                                                                ELLEN S. ROBBINS (SBN 298044)
                                                           2    ALICIA Y. HOU (SBN 254157)
                                                                601 West Fifth Street, Suite 300
                                                           3    Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                           4    Facsimile: (213) 627-6342u
                                                                Email: ellen.robbins@akerman.com
                                                           5    Email: alicia.hou@akerman.com
                                                           6    LAWRENCE D. SILVERMAN (admitted pro hac vice)
                                                                98 Southeast Seventh Street, Suite 1100
                                                           7    Miami, Florida 33131
                                                                Telephone: (305) 374-5600
                                                           8    Facsimile: (305) 374-5095
                                                                Email: lawrence.silverman@akerman.com
                                                           9
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                           10   1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                           11   Telephone: (303) 260-7712
                                                                Facsimile: (303) 260-7714
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   Email: adrienne.scheffey@akerman.com
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Attorneys for Defendant
AKERMAN LLP




                                                                THE GEO GROUP, INC.
                                                           14
                                                           15                          UNITED STATES DISTRICT COURT
                                                           16           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           17
                                                                                                            Case No. 5:17-cv-02514-JGB-SHK
                                                           18   RAUL NOVOA, JAIME CAMPOS
                                                                FUENTES, ABDIAZIZ KARIM, and                Assigned to Hon. Jesus G. Bernal
                                                           19   RAMON MANCIA, individually and on
                                                           20   behalf of all others similarly situated
                                                                                                            DEFENDANT THE GEO GROUP,
                                                                                 Plaintiff,                 INC.’S REPLY IN SUPPORT OF ITS
                                                           21                                               MOTION TO DECERTIFY THE
                                                                       vs.                                  CLASS
                                                           22
                                                                THE GEO GROUP, INC.,
                                                           23
                                                                                 Defendant.
                                                           24                                               Hearing Information:
                                                                                                            Date: February 1, 2021
                                                           25   AND RELATED COUNTERCLAIM                    Time: 9:00 a.m.
                                                                                                            Place: Courtroom 1
                                                           26                                                      3470 Twelfth Street
                                                                                                                   Riverside, California 92501
                                                           27
                                                           28
                                                                                                                                CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 2 of 24 Page ID
                                                                                            #:16815



                                                           1                                                  TABLE OF CONTENTS
                                                                                                                                                                                         Page
                                                           2
                                                                I.       APPLICABLE STANDARD FOR DECERTIFICATION ...............................1
                                                           3
                                                           4    II.      COMMONALITY...............................................................................................2
                                                                         A.       Questions that Are Common to the Elements of A Claim Do Not
                                                           5
                                                                                  Satisfy Commonality. ...............................................................................4
                                                           6             B.       Plaintiffs Cannot Show Common Cleaning Expectations Across
                                                           7                      Facilities. ...................................................................................................5
                                                           8             C.       Discipline is Highly Individualized..........................................................7
                                                           9             D.       GEO’s Intent Does Not Hold Plaintiffs’ Claims Together................... 11
                                                                         E.       The TVPA Claims Cannot Be Resolved on a Class-Wide Basis. ........ 13
                                                           10
                                                           11   III.     INDIVIDUALIZED ISSUES PREDOMINATE ............................................ 17
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   IV.      CONCLUSION ................................................................................................ 20
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                 56108044;1                                                       i                                   CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                                    TABLE OF CONTENTS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 3 of 24 Page ID
                                                                                            #:16816



                                                           1                                            TABLE OF AUTHORITIES
                                                           2                                                                                                                      Page(s)
                                                           3    Cases
                                                           4
                                                                Amchem Prods. v. Windsor,
                                                           5      521 U.S. 591 (1997)............................................................................................ 18
                                                           6    Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds,
                                                           7      568 U.S. 455 (2013)............................................................................................ 17
                                                           8    Barrientos v. CoreCivic, Inc.,
                                                           9      951 F.3d 1269 (11th Cir. 2020) ............................................................................ 5

                                                           10   Chill v. General Electric Co.,
                                                                  101 F.3d 263 (2d Cir. 1996) ............................................................................... 13
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   Comcast Corp. v. Behrend,
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                                  569 U.S. 27 (2013)................................................................................................ 2
                                                           13
AKERMAN LLP




                                                                Ellis v. Costco Wholesale Corp.,
                                                           14
                                                                   657 F.3d 970 (9th Cir. 2011) ............................................................................ 2, 3
                                                           15
                                                                Lambert v. Nutraceutical Corp.,
                                                           16     870 F.3d 1170 (9th Cir. 2017) ............................................................................. 1
                                                           17
                                                                Marlo v. UPS,
                                                           18     639 F.3d 942 (9th Cir. 2011) ................................................................................ 1
                                                           19   Martinez-Rodriguez v. Giles,
                                                           20     391 F. Supp. 3d 985 (D. Idaho 2019) ................................................................. 19

                                                           21   McCrary v. Elations Co. LLC,
                                                                  No. EDCV 13-0242-JGB, 2014 WL 12589137 (C.D. Cal. Dec. 2, 2014) ........... 1
                                                           22
                                                           23   Menocal v. GEO Grp., Inc.,
                                                                  320 F.R.D. 258 (D. Col. 2017) aff’d 882 F.3d 905 (10th Cir. 2018) ........... 1, 7, 8
                                                           24
                                                                Racies v. Quincy Bioscience, LLC,
                                                           25
                                                                  No. 15-CV-00292-HSC, 2020 WL 2113852 (N.D. Cal. May 4, 2020) ............... 1
                                                           26
                                                                Rodriguez v. Hayes,
                                                           27     591 F.3d 1105 (9th Cir. 2010) .............................................................................. 9
                                                           28
                                                                                                                            ii                               CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                              TABLE OF AUTHORITIES
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 4 of 24 Page ID
                                                                                            #:16817



                                                           1    Tyson Foods, Inc. v. Bouaphakeo,
                                                                   136 S. Ct. 1036 (2016)............................................................................ 17, 18, 19
                                                           2
                                                                United States v. Dann,
                                                           3      652 F.3d 1160 (9th Cir. 2011) ..................................................................... 11, 19
                                                           4
                                                                Wal-Mart Stores, Inc. v. Dukes,
                                                           5      564 U.S. 338 (2011).............................................................................. 4, 5, 10, 16
                                                           6    Wells Fargo Bank Northwest N.A. v. Taca Int’l Airlines,
                                                           7      247 F.Supp.2d 352 (S.D.N.Y. Sept. 25, 2002) ................................................... 13
                                                           8    Statutes
                                                           9    18 U.S.C.A. § 1589 ............................................................................................ 11, 19
                                                           10
                                                                California Trafficking Victims Protection Act .................................................... 1, 13
                                                           11
                                                                Federal Labor Standards Act ................................................................................... 17
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Trafficking Victims Protection Act .................................................................. passim
AKERMAN LLP




                                                           14   Rules
                                                           15   Fed. R. Civ. P. 23 ................................................................................................. 1, 10
                                                           16
                                                                Fed. R. Civ. P. 23(a) ............................................................................................ 2, 18
                                                           17
                                                                Fed. R. Civ. P. 23(b)(2) ............................................................................................. 9
                                                           18
                                                                Fed. R. Civ. P. 23(b)(3) ........................................................................... 2, 17, 18, 20
                                                           19
                                                           20   Federal Rule of Evidence 408.................................................................................. 12

                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                                              iii                               CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                                                                TABLE OF AUTHORITIES
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 5 of 24 Page ID
                                                                                            #:16818



                                                           1                Defendant The GEO Group, Inc. (“GEO”) hereby submits its Reply in Support of
                                                           2    its Motion to Decertify the Class (“Motion”) (ECF 427) as set forth below. Plaintiffs’
                                                           3    Opposition fails to identify common contentions that would warrant continued
                                                           4    certification of Plaintiffs’ Forced Labor Classes under Federal Rule of Civil Procedure
                                                           5    23. Accordingly, Plaintiffs’ claims arising out of the Trafficking Victims Protection Act
                                                           6    (“TVPA”) and the California Trafficking Victims Protection Act (“CTVPA”) should be
                                                           7    decertified.
                                                           8    I.          APPLICABLE STANDARD FOR DECERTIFICATION
                                                           9                While Plaintiffs argue the applicable legal framework for decertification is disputed,
                                                           10   it is not. As this Court has previously noted, the Ninth Circuit in Marlo v. UPS, 639 F.3d
                                                           11   942 (9th Cir. 2011) made clear that the burden at decertification remains on the Plaintiff.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   McCrary v. Elations Co. LLC, No. EDCV 13-0242-JGB (SPx), 2014 WL 12589137 *5
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   (C.D. Cal. Dec. 2, 2014); see also Lambert v. Nutraceutical Corp., 870 F.3d 1170, (9th Cir.
AKERMAN LLP




                                                           14   2017) (rev’d on other grounds) (“The party seeking to maintain class certification bears
                                                           15   the burden of demonstrating the Rule 23 requirements are satisfied, even in a motion to
                                                           16   decertify.”); Racies v. Quincy Bioscience, LLC, No. 15-CV-00292-HSC, 2020 WL
                                                           17   2113852 at *2 (N.D. Cal. May 4, 2020) (noting while the Ninth Circuit precedent could
                                                           18   use clarification, “the burden of proof remains on the plaintiff.”).1 As GEO’s standard for
                                                           19   decertification is consistent with this Court’s prior rulings, Plaintiffs argue not only for a
                                                           20   new rule in this case, but also ask this Court to abrogate its prior decisions.2 This Court
                                                           21   should not indulge Plaintiffs’ request to adopt a new standard for decertification. To be
                                                           22   sure, it would flip the roles of the parties if GEO were responsible for identifying the
                                                           23
                                                           24
                                                                1
                                                           25     Plaintiffs also cite to a number of cases decided before Marlo. ECF 433 at 2. To the extent
                                                                those cases provide for a different standard than Marlo, they are of no moment as Marlo is
                                                           26   the binding precedent.
                                                                2
                                                           27     Even if this Court departs from its prior position and shifts the burden to GEO, the analysis
                                                                is unchanged: the evidence does not support Plaintiffs’ theory of a classwide policy.
                                                           28
                                                                    56108044;1
                                                                                                                  1                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 6 of 24 Page ID
                                                                                            #:16819



                                                           1    evidence that Plaintiffs will use at trial to establish their claims and Plaintiffs were tasked
                                                           2    with refuting it.
                                                           3             Regardless of who bears the burden at decertification, the evidence must show class
                                                           4    members complain of a pattern or practice generally applicable to the class as a whole.
                                                           5    Ellis v. Costco Wholesale Corp., 657 F.3d 970 (9th Cir. 2011) (“[T]he key to the (b)(2)
                                                           6    class is the indivisible nature of the injunctive or declaratory remedy warranted.”). For the
                                                           7    Adelanto Forced Labor Class (“Adelanto Class”) Plaintiffs’ claims must satisfy the
                                                           8    predominance test, which requires a showing that “the questions of law or fact common to
                                                           9    class members predominate over any questions affecting only individual members.”
                                                           10   Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013) Fed.R.Civ.P. 23(b)(3). There is no
                                                           11   question that “Rule 23(b)(3)’s predominance criterion is even more demanding than Rule
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   23(a).” Id.
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13            Plaintiffs also counsel against a consideration of the merits as part of decertification.
AKERMAN LLP




                                                           14   Contrary to Plaintiffs’ argument, this Court must consider the merits if the merits are
                                                           15   relevant to the issue of decertification. Ellis, 657 F.3d at 981 (“[I]is not correct to say a
                                                           16   district court may consider the merits to the extent that they overlap with class certification
                                                           17   issues; rather, a district court must consider the merits if they overlap with the Rule
                                                           18   23(a) requirements”) (emphasis added).
                                                           19   II.      COMMONALITY
                                                           20            To show commonality, Plaintiffs must demonstrate that there are questions of both
                                                           21   fact and law that are common to the class. Ellis, 657 F.3d at 981. “If there is no evidence
                                                           22   that the entire class was subject to the same allegedly discriminatory practice, there is no
                                                           23   question common to the class.” Id. at 983. Here, as GEO argued extensively in its initial
                                                           24   brief, there is no evidence that detainees at all facilities nationwide (let alone at Adelanto)
                                                           25   were subject to the same practice that Plaintiffs allege constituted human trafficking. To
                                                           26   the contrary, there is evidence that the housekeeping policies at each facility varied
                                                           27   significantly (ECF 427 at 16-21) and that the discipline policy provides for broad discretion
                                                           28
                                                                 56108044;1
                                                                                                                2                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 7 of 24 Page ID
                                                                                            #:16820



                                                           1    and favors informal resolution. ECF 427 at 21-23. Thus, the experiences of detainees varied
                                                           2    widely both with regard to what work they might have been asked to do, their motivation
                                                           3    for doing (or not doing) it, and the possible consequences, if any.
                                                           4                Plaintiffs fail to address the evidence presented by GEO in its motion, instead
                                                           5    arguing based upon a single policy at a facility where none of the named Plaintiffs were
                                                           6    detained that they can establish a common scheme applicable to 12 facilities over more
                                                           7    than a decade. ECF 433 at 9-10.3 They further argue that this Court should not consider
                                                           8    any of GEO’s evidence because the Court should not resolve issues of fact at this stage,
                                                           9    but instead take Plaintiffs’ theory at their word. ECF 433 at 13. Again, Plaintiffs seek a
                                                           10   result inconsistent with binding precedent. While this Court should not weigh evidence that
                                                           11   is unrelated to class certification, it must “resolve any factual disputes necessary to
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   determine whether there was a common pattern and practice that could affect the class as
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   a whole.” Ellis, 657 F.3d at 983.
AKERMAN LLP




                                                           14               To be sure, contrary to Plaintiffs’ arguments, GEO has presented significant new
                                                           15   evidence that both the cleaning and disciplinary policies diverge. Indeed, none of this
                                                           16   information was before this Court at class certification. Plaintiffs’ arguments to the
                                                           17   contrary are inaccurate. At the hearing on class certification, this Court made clear it
                                                           18   expected GEO to produce evidence of differences in the policies. Declaration of Ellen
                                                           19   Robbins, Ex. A, November 18, 2019 hearing transcript at pg. 17-18. GEO responded that
                                                           20   the parties had not “engaged in class-wide, nationwide discovery because it hasn’t been
                                                           21   ordered yet.” Id. at page 18. The Court acknowledged this reasoning, yet found the absence
                                                           22   of such evidence counseled in favor of certification at that time. ECF 223 at 20. Following
                                                           23   this Court’s directive, GEO engaged in discovery including the depositions of over fifteen
                                                           24   GEO witnesses and significant document discovery. Decl. of Ellen Robbins at ¶ 3. Thus,
                                                           25
                                                           26   3
                                                                 Plaintiffs argue that the handbook for each facilities contains the same sections; that is
                                                           27   not the same as having the same content. In fact, as set forth in detail in GEO’s motion at
                                                                ECF 427 pages 17-19, the language of the handbooks varies significantly.
                                                           28
                                                                    56108044;1
                                                                                                               3                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 8 of 24 Page ID
                                                                                            #:16821



                                                           1    the issues and evidence before the Court have changed significantly since the initial
                                                           2    certification hearing.
                                                           3             This evidence revealed in discovery overwhelmingly shows that there was no
                                                           4    common policy or practice as Plaintiffs originally argued; despite providing a ceiling and
                                                           5    a floor for possible sanctions in the handbook, detainees were not threatened with
                                                           6    segregation for refusing to clean; the areas that detainees ultimately cleaned depended upon
                                                           7    the individual policies and practices of each facility; the layouts and staffing of different
                                                           8    facilities changed the realm of possible cleaning tasks either by implementing clean teams
                                                           9    or by occupying a converted hotel rather than a typical detention center; and some facilities
                                                           10   didn’t even have segregation facilities. Each of these considerations bears on whether a
                                                           11   reasonable detainee would have felt compelled to clean.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12            A.    Questions that Are Common to the Elements of A Claim Do Not Satisfy
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                                               Commonality.
                                                           13
AKERMAN LLP




                                                           14            In their Opposition, Plaintiffs argue there is a “common offense” of the TVPA which
                                                           15   satisfies their burden. To that end, Plaintiffs focus on “common questions” that would be
                                                           16   applicable to any claim under the TVPA. ECF 433 at 11. Yet, Plaintiffs’ “common
                                                           17   questions” are no more than statements of the cause of action under the TVPA. For
                                                           18   example, Plaintiffs point to “whether and how GEO forces, coerces, and/or compels
                                                           19   detainees” to work for no pay as a common question. ECF 433 at 11. Merely reciting
                                                           20   elements of a claim does not satisfy commonality—to the contrary, Plaintiffs must show
                                                           21   evidence of common contentions that are specific to the facts at issue.
                                                           22            The Supreme Court has unambiguously stated commonality cannot be satisfied by
                                                           23   merely alleging violations of the same legal provision. Wal-Mart Stores, Inc. v. Dukes, 564
                                                           24   U.S. 338, 350 (2011) (“Quite obviously, the mere claim by employees of the same
                                                           25   company that they have suffered a Title VII injury, or even a disparate-impact Title VII
                                                           26   injury, gives no cause to believe that all their claims can productively be litigated at once.
                                                           27   Their claims must depend upon a common contention—for example, the assertion of
                                                           28
                                                                 56108044;1
                                                                                                              4                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 9 of 24 Page ID
                                                                                            #:16822



                                                           1    discriminatory bias on the part of the same supervisor.”). Instead, Court must consider
                                                           2    whether in answering the common contention, “determination of its truth or falsity will
                                                           3    resolve an issue that is central to the validity of each one of the claims in one stroke.”
                                                           4    Dukes, 564 U.S. at 350. Where the dissimilarities within the class have the “potential to
                                                           5    impede the generation of common answers,” the class must be decertified. Id.
                                                           6                B.    Plaintiffs Cannot Show Common Cleaning Expectations Across
                                                                                  Facilities.
                                                           7
                                                           8                Indeed, in reviewing the purportedly common contentions of the class, it is clear that
                                                           9    the differences among the class impede the generation of common answers. Plaintiffs’ first
                                                           10   “common contention” is whether detainees at GEO facilities could have performed basic
                                                           11   housekeeping beyond the four items listed in Section 5.8 as part of a policy at the facility.4
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   ECF 433 at 11-13. The answer is: it depends. First, it depends upon where the detainee was
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   housed because the written policies at each facility varied. ECF 427 at 17-19. Plaintiffs do
AKERMAN LLP




                                                           14
                                                           15
                                                           16   4
                                                                  There is no evidence that the list in Section 5.8 of the PBNDS is an exhaustive list of
                                                           17   permissible housekeeping duties. Instead, all the evidence – including the testimony of one
                                                                of the drafters of that section of the PBNDS—is to the contrary. ECF 422-1 (Brooks Decl.)
                                                           18   ¶ 14-17. Likewise, other language in the PBNDS and other ICE documents requires
                                                           19   detainees to “maintain their immediate living areas in a neat and orderly manner” (ECF
                                                                415-6 (2011 PBNDS) 5.8V(C)) and “keep areas that you use clean, including your living
                                                           20   area and general-use areas” (ECF 422-1 (Brooks Decl.) ¶ 16), and ICE requires GEO to
                                                           21   admonish detainees that if they “do not keep [their] areas clean, [they] may be disciplined.”
                                                                Id. Although this issue is not for the Court to resolve with this Motion, the “four tasks only”
                                                           22   premise of Plaintiffs’ Nationwide class claim will face robust evidence that it is false.
                                                           23   Plaintiffs citation to Barrientos v. CoreCivic, Inc., 951 F.3d 1269, 1277 (11th Cir. 2020)
                                                                does not compel a different result. In Barrientos, the court explicitly held it did not intend
                                                           24   to call into question the disciplinary severity scale included in the PBNDS: “As discussed
                                                           25   above, in the interest of maintaining order in an immigration detention facility, the PBNDS
                                                                authorize punishments for detainees who, among other things, refuse to complete basic
                                                           26   personal housekeeping tasks or organize work stoppages. See generally PBNDS § 3.1. Our
                                                           27   decision should likewise not be read to imply that these basic disciplinary measures, on
                                                                their own, give rise to TVPA liability.” Id. at 1278 n.5.
                                                           28
                                                                    56108044;1
                                                                                                                  5                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 10 of 24 Page ID
                                                                                             #:16823



                                                           1    not dispute these differences (or offer contrary evidence) in their Opposition.5 Next, it
                                                           2    depends upon whether there was a different practice than what was written. Id. Certainly,
                                                           3    if the practice every day was different than the written policy, a detainee would not have a
                                                           4    colorable argument that the written policy applied. Indeed, under most written policies,
                                                           5    detainees would not have been expected to clean outside of the four enumerated items in
                                                           6    Section 5.8 of the PBNDS—the very contention that Plaintiffs purport to challenge
                                                           7    collectively. As such, for any facility where the written policy conforms to Plaintiffs’
                                                           8    interpretation of the PBNDS, there is no common contention. Instead, all cleaning that was
                                                           9    performed beyond that listed in Section 5.8 of the PBNDS would be the result of
                                                           10   individualized circumstances—not an overarching policy. This is true for the entire
                                                           11   Adelanto-only class; every single inquiry would be individualized because there is no GEO
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   policy requiring detainees to clean beyond the four enumerated items.6 ECF 421-1 (Janecka
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Decl. Ex. A at 7; ECF 421-1 (Janecka Decl.) at 5 ¶¶ 22-29; ECF 427-2 at 46 (Novoa Depo.
AKERMAN LLP




                                                           14   at 52:18-23). The answer to the question “did a detainee clean outside of the tasks
                                                           15   enumerated in Section 5.8” would depend upon the individualized circumstance of each
                                                           16   detainee (or subgroups of detainees). Thus, the differences in the class impede the
                                                           17   generation of common answers.
                                                           18               Moreover, Plaintiffs’ theory for class treatment depends on their assertion that the
                                                           19   PBNDS limits permissible housekeeping to four enumerated tasks. GEO disputes the
                                                           20   accuracy of Plaintiffs’ interpretation, as detailed in its summary judgment briefing and
                                                           21   ICE’s testimony. See ECF 422-1 (Brooks Decl.) ¶ 14 (“Section V(C) [of the PBNDS]
                                                           22   provides examples of personal housekeeping, but there was no intent by the working group
                                                           23   5
                                                                   While Plaintiffs’ brief includes numerous excerpts from the Mesa Verde handbook,
                                                           24   noticeably absent is the section of the handbook which describes to detainees their basic
                                                           25   housekeeping duties. Nor can this be explained by a contention that all policies are similar.
                                                                Plaintiffs offer no citation for their statement that the handbooks all require detainees to
                                                           26   clean beyond the four required areas in the PBNDS. ECF 433 at 14.
                                                                6
                                                           27     Indeed, Plaintiffs’ “common offense” section fails to cite even a single piece of evidence
                                                                from the Adelanto Facility.
                                                           28
                                                                    56108044;1
                                                                                                                 6                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 11 of 24 Page ID
                                                                                             #:16824



                                                           1    [that drafted the PBNDS] to establish a conclusive list of personal housekeeping activities
                                                           2    or to preclude detainees from participating in maintaining the cleanliness of common or
                                                           3    shared living areas.”). If the Court were to agree with GEO that detainees are required to
                                                           4    perform tasks beyond what is required in Section 5.8 of the PBNDS, then issues of proof
                                                           5    multiply exponentially.
                                                           6                C.   Discipline is Highly Individualized
                                                           7                The next common contention Plaintiffs allege is the “enforcement scheme” or
                                                           8    disciplinary practices. ECF 433 at 14. Plaintiffs allege there is “common proof” that “GEO
                                                           9    makes certain every detainee is told they must provide labor beyond that required by the
                                                           10   PBNDS and that their failure to do so can (and will) result in ‘serious harm.’” ECF 433 at
                                                           11   14.7 In an effort to demonstrate common proof, Plaintiffs point to the local detainee
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                                handbooks which contain information about detainees’ rights and responsibilities. Id.
                                                           13   Consistent with the PBNDS, the handbooks contain the ICE disciplinary severity scale.
AKERMAN LLP




                                                           14   ECF 415-6 (2011 PBNDS); see also Facility Handbooks attached as Ex. A to the
                                                           15   Declarations of Janecka (ECF 421-1); Plumley (ECF 422-4); Castro (ECF 423-1); Scott
                                                           16   (ECF 423-4); Staiger (ECF 423-7); Bowen (ECF 423-10); Greenwalt (ECF 424-1); Allen
                                                           17   (ECF 424-4 ); Tate (ECF 425-1); Ramos (ECF 425-4); and Ceja (ECF 426-1 ). Plaintiffs
                                                           18   do not challenge one specific disciplinary practice, as was the case in Menocal,8 but instead
                                                           19   argue that every single infraction that could be even tangentially related to the refusal to
                                                           20   clean will be presented at trial, ranging from failure to follow orders to insolence. ECF 433
                                                           21   at 15. Indeed, a jury would be unable to reasonably assume a charge for “insolence” and a
                                                           22   charge for “failure to obey an order” derived from the same nexus of facts. Further, an
                                                           23   individualized assessment would be needed for each occasion to identify whether a
                                                           24
                                                                7
                                                           25    Plaintiffs provide no citation for this statement.
                                                                8
                                                                  This is merely one example of how Menocal does not provide a basis for certification
                                                           26   here. See Menocal v. GEO Grp., Inc., 320 F.R.D. 258 (D. Col. 2017) aff’d 882 F.3d 905
                                                           27   (10th Cir. 2018); ECF 427 at 14-15. As explained in GEO’s opening brief, Menocal was
                                                                based upon different facts and circumstances than the instant case.
                                                           28
                                                                    56108044;1
                                                                                                              7                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 12 of 24 Page ID
                                                                                             #:16825



                                                           1    particular incident involved cleaning tasks. Thus, each different infraction would require
                                                           2    an individualized defense.
                                                           3             And, even if Plaintiffs were to limit their claims to the single infraction for the refusal
                                                           4    to clean, violation 306 (as in Menocal), the variables still defeat commonality. Plaintiffs
                                                           5    concede that for “300” level offenses, including offense 306, there was not a single
                                                           6    disciplinary procedure, but rather there are at least thirteen different sanctions that may be
                                                           7    imposed with complete discretion of the individual officer. ECF 433 at 16; ECF 432 at 22.
                                                           8    Those sanctions include warning and reprimand, but also include the sanction of
                                                           9    segregation. Id. Plaintiffs have not suggested any evidence that would allow the jury to
                                                           10   make a general determination of which of the thirteen sanctions a detainee might anticipate
                                                           11   would apply.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12             At class certification, Plaintiffs argued circumstantial evidence would fill this gap,
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   by showing that the actual practice at the facility created a classwide inference that GEO’s
AKERMAN LLP




                                                           14   practice was to compel detainees to clean. Plaintiffs did not argue that the purportedly
                                                           15   coercive tactic was that detainees were “threatened” with the consequence of a “warning”
                                                           16   (which certainly is not harm under the TVPA). Instead. Plaintiffs argued they would be
                                                           17   able to show that GEO had the specific intent to use the threat of segregation to compel
                                                           18   Plaintiffs’ labor. The evidence uncovered since certification, however, does not support
                                                           19   such an inference.
                                                           20            To the contrary, the undisputed evidence makes abundantly clear that the general
                                                           21   practice (or “enforcement scheme”) is that GEO officers are trained to resolve issues
                                                           22   through communication and to de-escalate situations. ECF 427-2 at 199 (Ramos Depo. at
                                                           23   78:14-24) (detainees are encouraged to clean by displaying photographs of what the bunk
                                                           24   area should look like and de-escalation techniques in communication with the population);
                                                           25   ECF 427-2 at 120 (Bowen Depo. at 142:3-4) (issues like cleaning “can typically be handled
                                                           26   with a conversation.”). Although Plaintiffs’ arguments to this point have focused on the
                                                           27   sanction of segregation, the evidence establishes segregation simply is not used as a
                                                           28
                                                                 56108044;1
                                                                                                                 8                         CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 13 of 24 Page ID
                                                                                             #:16826



                                                           1    consequence for failure to clean. ECF 427-2 at 201 (Ramos Depo. at 94:24-95:2, 127:21-
                                                           2    24) (has never seen any incident reports written up for detainees who did not follow a
                                                           3    directive related to cleaning); ECF 427-2 at 178 (Staiger Depo. at 123:25-125:19) (not
                                                           4    aware, including through a review of the discipline log, of any detainee having been written
                                                           5    up for a refusal to clean); ECF 427-2 at 84 (Plumley Depo. at 92:9-93:11) (same); ECF
                                                           6    427-2 at 231 (Greenwalt Depo. at 122:1-15) (same); ECF 427-2 at 216 (Martin Depo. at
                                                           7    133:19-23) (“It’s always been GEO’s policy not to discipline a detainee for refusing to
                                                           8    clean their living area.”); ECF 427-2 at 100 (Warren Depo. at 86:18-88:8) (if an officer
                                                           9    wrote up a detainee for a failure to clean the housing unit, Warren would consider that to
                                                           10   be a mistake “that would be an issue for that staff member”); ECF 426-4 (Erickson Decl.)
                                                           11   ¶ 6. Indeed, GEO’s written policy prohibits the use of segregation for failure to clean. ECF
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   427-2 at 216 (Martin Depo. at 133:19-25) (“It’s always been GEO’s policy not to discipline
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   a detainee for refusing to clean their living area. We made it and put it more specific and
AKERMAN LLP




                                                           14   updated our disciplinary policy so there was no question with regard to that actual offense.
                                                           15   Q. … So now it’s in writing? A. Now it’s in writing, yes.”). And despite the production of
                                                           16   many segregation logs from Adelanto and the other facilities in the class—there is no
                                                           17   evidence detainees are placed in segregation as a routine consequence for failing to clean.
                                                           18   Thus, there is no common inference that can create a class-wide presumption. See
                                                           19   Rodriguez v. Hayes, 591 F.3d 1105, 1125 (9th Cir. 2010) (to satisfy the requirements of
                                                           20   Rule 23(b)(2), class members must “complain of a pattern or practice that is generally
                                                           21   applicable to the class as a whole.”).
                                                           22            Without a common inference, the written ICE disciplinary practices are too variable
                                                           23   to satisfy commonality. Plaintiffs concede that for any given Level III offense, there are
                                                           24   thirteen different sanctions that may be imposed. ECF 433 at 16. Before the sanctions are
                                                           25   imposed, the written practices upon which Plaintiffs rely instruct GEO to resolve any issue
                                                           26   informally where possible. ECF 415-2 Martin Decl., Ex. D, PBNDS 3.1.II.4 (“Where
                                                           27   permitted by facility policy, staff shall informally settle minor transgressions through
                                                           28
                                                                 56108044;1
                                                                                                              9                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 14 of 24 Page ID
                                                                                             #:16827



                                                           1    mutual consent, whenever possible.”). Only after it was clear that the issue could not be
                                                           2    resolved informally would the sanctions become relevant. Plaintiffs were aware the thirteen
                                                           3    sanctions were not viewed in a vacuum, but instead that the first decision would be made
                                                           4    by a GEO Dorm Officer, who would be afforded the discretion as to the appropriate action.
                                                           5    See Facility Handbooks attached as Ex. A to the Declarations of Janecka (ECF 421-1);
                                                           6    Plumley (ECF 422-4); Castro (ECF 423-1); Scott (ECF 423-4); Staiger (ECF 423-7);
                                                           7    Bowen (ECF 423-10); Greenwalt (ECF 424-1); Allen (ECF 424-4 ); Tate (ECF 425-1);
                                                           8    Ramos (ECF 425-4); Ceja (ECF 426-1). Plaintiffs concede GEO officers have discretion
                                                           9    as to what disciplinary action to suggest. ECF 432 at 20. Thus, in each instance, an officer
                                                           10   would make a discretionary choice. From there, any sanction would not be imposed until
                                                           11   the decision had been reviewed by the Unit Disciplinary Committee (“UDC”), adding in
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   the discretionary decisions of a number of other GEO personnel. See id. (facility
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   handbooks). Without additional common evidence, a detainee could not reasonably expect
AKERMAN LLP




                                                           14   that of the thirteen possible sanctions, segregation was the most likely. Nor have Plaintiffs
                                                           15   limited their challenge to decisions made by a single person or group of people. Instead,
                                                           16   Plaintiffs challenge the individual discretionary decisions of hundreds of GEO’s
                                                           17   employees. The Supreme Court has unambiguously held that where the corporate policy is
                                                           18   to allow the individual imposing discipline broad discretion, that the policy does not satisfy
                                                           19   Rule 23 standards for classwide treatment. Dukes, 564 U.S. at 355 (“The only corporate
                                                           20   policy that the plaintiffs’ evidence convincingly establishes is Wal–Mart’s ‘policy’ of
                                                           21   allowing discretion by local supervisors over employment matters. On its face, of course,
                                                           22   that is just the opposite of a uniform employment practice that would provide the
                                                           23   commonality needed for a class action; it is a policy against having uniform employment
                                                           24   practices.”).
                                                           25            Furthermore, rather than reduce the number of individualized inquires in order to
                                                           26   identify a common policy, Plaintiffs only multiply the variables at issue. Indeed, Plaintiffs
                                                           27   note that serious harm could be inflicted through a warning of the consequence of a change
                                                           28
                                                                 56108044;1
                                                                                                             10                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 15 of 24 Page ID
                                                                                             #:16828



                                                           1    of housing. ECF 433 at 8, 18. But they offer no evidence of how they would show on a
                                                           2    class-wide basis detainees cleaned to avoid a housing unit change. This claim is in fact
                                                           3    contrary to evidence that Plaintiff Novoa requested to change housing units on several
                                                           4    occasions.9 ECF 421-6 at 122-23, 126, 139, 144 (Novoa Detainee File, kites requesting
                                                           5    housing changes). Plaintiffs also complain recreational activities might be suspended at
                                                           6    Adelanto (but not at other facilities) if cleaning is not done. ECF 433 at 13. GEO disputes
                                                           7    this in fact occurred, ECF 193-4 (Janecka Depo. at 64:13-19) (“Q. As we sit here today, at
                                                           8    the Adelanto Detention Center, if detainees in the unit do not clean the area after being
                                                           9    instructed to do so, is it correct that the television will be turned off and the detainees will
                                                           10   not be permitted to participate in any activities or programs until the unit is cleaned? A. I -
                                                           11   - not to my knowledge.”). Putting aside the question of whether losing TV or recreational
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   privileges for an indeterminate amount of time would be “serious harm,” the question of
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   why detainees cleaned cannot be answered with class-wide evidence. Indeed, Plaintiffs’
AKERMAN LLP




                                                           14   theory makes clear on any occasion, a detainee could choose to work for myriad of reasons,
                                                           15   either to maintain tv access, to keep the area clean, or because of a fear that the most harsh
                                                           16   sanction in the handbook would be imposed. These divergent motivations destroy
                                                           17   commonality.
                                                           18               D.    GEO’s Intent Does Not Hold Plaintiffs’ Claims Together
                                                           19               Plaintiffs must also prove that GEO “knowingly provides or obtains the labor or
                                                           20   services of a person” by unlawful means. 18 U.S.C.A. § 1589 (emphasis added). As the
                                                           21   Ninth Circuit has explained, this requires the jury to find “the employer intended to cause
                                                           22   the victim to believe that she would suffer serious harm – from the vantage point of the
                                                           23   victim – if she did not continue to work.” United States v. Dann, 652 F.3d 1160, 1170 (9th
                                                           24   Cir. 2011) (citation omitted). See also ECF 223 at 22 (“The ‘lynchpin’ of the serious harm
                                                           25
                                                           26
                                                                9
                                                           27    The Court should not consider the Marwaha declaration because Plaintiffs have been
                                                                unable to locate him and produce him for deposition.
                                                           28
                                                                    56108044;1
                                                                                                               11                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 16 of 24 Page ID
                                                                                             #:16829



                                                           1    analysis under the TVPA is whether serious harm was threatened and whether the employer
                                                           2    intended the employee to believe harm would occur.”).
                                                           3             Plaintiffs assert they can establish a common intent by demonstrating GEO had a
                                                           4    “common motivation” to save money. ECF 433 at 10. In order to do so, Plaintiffs do not
                                                           5    point to evidence of GEO’s cost saving measures or occasions where it cut corners to
                                                           6    reduce its cost. Instead, they point to the mere fact that GEO is a for-profit corporation that,
                                                           7    if unsuccessful in this lawsuit, could face changes to its operations. ECF 433 at 10. To that
                                                           8    end, Plaintiffs point to a document that was created subject to Federal Rule of Evidence
                                                           9    408, and is not admissible at trial, to show GEO has previously estimated the economic
                                                           10   model that could result from certain changes to its operations. ECF 433 at 10 (Citing a Rule
                                                           11   408 protected Document filed at ECF 408-1); ECF 435-15 at 17:9-25 (Demonstrating Rule
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   408 Protection). Even if represented correctly, this would not establish GEO’s motive. As
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   the document was created in 2018, it was not in existence when GEO would have had to
AKERMAN LLP




                                                           14   form its allegedly profit-hungry motive. Furthermore, Plaintiffs misrepresent the
                                                           15   significance of the document at ECF 408-1. The spreadsheet at issue estimates the cost to
                                                           16   ICE if the VWP participant’s classification were to change. ECF 231-2 (Letter to ICE);
                                                           17   ECF 411-5 (Evans Depo. at 157:23-158:19) (explaining letter). As is evident in the chart,
                                                           18   GEO would obtain a 15% fee in connection with the increased VWP payments. That fee
                                                           19   would be an additional profit to GEO, not a loss. Thus, under Plaintiffs’ own theory, GEO
                                                           20   would be incentivized by profit to have detainees classified as “employees.” Beyond the
                                                           21   document estimating the potential exposure to GEO and ICE in this case, there is no
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                 56108044;1
                                                                                                              12                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 17 of 24 Page ID
                                                                                             #:16830



                                                           1    evidence the VWP is tied to any of GEO’s profit and loss analyses.10 Thus, Plaintiffs’ fail
                                                           2    to present factual support to support their theory.11
                                                           3             Furthermore, to the extent Plaintiffs plan to rely upon evidence that GEO is a for-
                                                           4    profit company to establish intent, such evidence would be legally insufficient. “[A]
                                                           5    generalized profit motive that could be imputed to any for-profit company is insufficient
                                                           6    for purposes of inferring scienter.” Wells Fargo Bank Northwest N.A. v. Taca Int’l Airlines,
                                                           7    247 F.Supp.2d 352, 365 (S.D.N.Y. Sept. 25, 2002) (citing Chill v. General Electric
                                                           8    Co., 101 F.3d 263, 268 (2d Cir. 1996)). Were the rule to be otherwise, the scienter
                                                           9    requirement of the TVPA and the CTVPA would become meaningless. Indeed, wage laws
                                                           10   would be supplanted by the TVPA because every company could be found to have
                                                           11   “coerced” labor by making a profit. Such a construction of the TVPA would be absurd.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   Thus, Plaintiffs cannot rely upon intent to establish commonality.
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                                         E.    The TVPA Claims Cannot Be Resolved on a Class-Wide Basis.
                                                           14            The evidence is overwhelming that there is no common policy to tie the class
                                                           15   together with common evidence. While Plaintiffs attempt to show otherwise by relying
                                                           16
                                                           17
                                                           18   10
                                                                   See ECF 414-1 (GEO’s Statement of Undisputed Facts) 46, 47, 51, 52; ECF 434-1
                                                           19   (GEO’s Statement of Genuine Disputes of Material Fact) 24-26. Indeed, if GEO were to
                                                                use employees instead of detainees to accomplish the tasks done by detainee volunteers in
                                                           20   the VWP, GEO would increase its profits due to the markup on the new services and
                                                           21   increased labor costs needed to provide them. ECF 418-3 (Evans 30(b)(6) Depo. at 50:6-
                                                                25; 51:1-16); ECF 418-2 (Evans 30(b)(1) Depo. at 158:8-21).
                                                           22   11
                                                                   To be sure, GEO’s corporate policies make clear GEO did not intend to lead detainees
                                                           23   to believe they would be placed in segregation for refusing to clean. To the contrary, they
                                                                encouraged their staff to resolve issues informally wherever possible and implemented a
                                                           24   corporate policy limiting the use of segregation. ECF 421-1 (Janecka Decl.) ¶ 34; ECF
                                                           25   424-4 (Allen Decl.) ¶ 30; ECF 423-10 (Bowen Decl.) ¶ 33; ECF 423-1 (Castro Decl.) ¶32;
                                                                ECF 426-1 (Ceja Decl.) ¶ 31; ECF 424-1 (Greenawalt Decl.) ¶ 33; ECF 425-4 (Ramos
                                                           26   Decl.) ¶ 33; ECF 423-4 (Scott Decl.) ¶ 32; ECF 423-7 (Staiger Decl. ¶ 34; ECF 425-1 (Tate
                                                           27   Decl.) ¶ 30; ECF 415-2 (Martin Decl.) ¶ 42, ECF 415-10 (GEO Policy regarding non-
                                                                availability of segregation as discipline for failure to clean).
                                                           28
                                                                 56108044;1
                                                                                                             13                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 18 of 24 Page ID
                                                                                             #:16831



                                                           1    upon evidence from only one facility in the class, the following illustration demonstrates

                                                           2    the lack of common evidence:

                                                           3        Mr. A is assigned with three other men to a room that has two bunks, a table, TV,

                                                           4            toilet, sink, and shower at Broward. ECF 427-2 at 78 (Plumley Depo. at 29:15-

                                                           5            30:24) (describing room). A VWP “tub and toilet” crew cleans the bathroom

                                                           6            regularly, but Mr. A and his roommates are expected to keep their room tidy. ECF

                                                           7            427-2 at 82 (Plumley Depo. at 89:2-25). The written policy is consistent with the

                                                           8            PBNDS requiring only that detainees “keep their bed and immediate area clean,”

                                                           9            but does not explicitly delineate the four items from the PBNDS. ECF 422-4
                                                           10           (Plumley Decl. Ex. A) at 5. As for possible discipline, Broward officers strive to
                                                           11           settle minor issues informally whenever possible and housekeeping issues rarely if
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12           ever result in discipline. ECF 422-3 (Plumley Decl.) ¶ 34; ECF 427-2 at 84
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13           (Plumley Depo. at 92:2-12) (“I have not seen one incident report relative to
AKERMAN LLP




                                                           14           sanitation.”). And, there is no question that segregation was never used because
                                                           15           there is no segregation unit at Broward. Id. at 77 (Plumley Depo. at 24:13-15).
                                                           16       Ms. B is assigned to pod style housing at the Adelanto West building where she
                                                           17           shares a cell that opens into the dayroom. ECF 193-4 (Janecka Depo. at 40:13-25).
                                                           18           VWP crews are assigned to clean the dayroom and showers in her pod. ECF 193-
                                                           19           4 (Janecka Depo. at 220:16-18). Cleaning supplies are made available to Ms. B and
                                                           20           other detainees every morning, but she does not need to use them if she does not
                                                           21           want to. ECF 193-4 (Janecka Depo. at 58:19-21; 59:6-10). The written policy for
                                                           22           cleaning explicitly limits unpaid cleaning to tasks that are enumerated in Section
                                                           23           5.8 of the PBNDS: “[t]he hanging of sheets, towels, blankets or clothing from
                                                           24           bunks, rails, tables etc. is prohibited. Hooks are provided: wet towels are to be hung
                                                           25           from these or over your property box. Personal items including hygiene items are
                                                           26           to be stored in the facility issued plastic container.” ECF 421-1, Janecka Decl. Ex.
                                                           27           A. Unlike Broward, in Adelanto, there is a segregation unit, but Ms. B has not
                                                           28
                                                                56108044;1
                                                                                                              14                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 19 of 24 Page ID
                                                                                             #:16832



                                                           1            witnessed a common practice where detainees are placed in segregation (or even

                                                           2            disciplined) for simply declining to clean. ECF 426-4 (Erickson Decl.) at ¶ 6; ECF

                                                           3            421-1 (Janecka Decl.) ¶ 33-36.

                                                           4        Mr. C is assigned to a dorm at Montgomery. ECF 425-1 (Tate Decl.) ¶ 23

                                                           5            (describing housing at Montgomery). On a rotating basis, he and his bunk group

                                                           6            are assigned to tidy up the dayroom. ECF 427-2 at 145 (Tate Depo. at 63:10-21).

                                                           7            Because Montgomery uses a rotating cleaning procedure to clean-up the day room,

                                                           8            the written policy is not consistent with Plaintiffs’ interpretation of the PBNDS.

                                                           9            Instead, it provides that detainees are responsible for cleaning “assigned common
                                                           10           areas such as showers, sinks, dayroom, multi-purpose rooms and recreation areas.”
                                                           11           ECF 425-1 (Tate Decl.) Ex. A at 10. But, paid VWP detainees clean up after meals.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12           ECF 425-1, (Tate Decl.) at 5 ¶ 22-25. Detainees were not subject to segregation if
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13           they declined to participate in the rotation. ECF 425-1 (Tate Decl.) ¶ 29. Instead,
AKERMAN LLP




                                                           14           generally the other detainees in the rotation would do the cleaning and it is typically
                                                           15           handled very informally. ECF 432-9 (Tate Depo. at 65:25-66:20).
                                                           16           Accordingly, as evidenced above, even if the Court were to accept Plaintiffs’
                                                           17   disputed interpretation of the PBNDS as allowing only the four listed housekeeping tasks,
                                                           18   Plaintiffs are unable to show a common (and unlawful) pattern or practice that was
                                                           19   applicable to the class as a whole. The common practices are divergent at each facility.
                                                           20   Mr. A’s handbook did not explicitly direct him to clean outside of the five enumerated
                                                           21   tasks in the PBNDS, but did not definitively forbid additional cleaning. Ms. B’s handbook
                                                           22   was explicitly limited to the four items in the PBNDS and she was never asked to clean
                                                           23   beyond the permitted tasks. Compare with ECF 427-2 at 46 Ex. D (Novoa Depo. at 52:18-
                                                           24   23) (testifying that detainees were only responsible for “their own living area, which is
                                                           25   their bunk”). Mr. C, on the other hand, reviewed a handbook that explicitly instructed
                                                           26   him to maintain cleanliness beyond the items enumerated in Section 5.8. No common
                                                           27
                                                           28
                                                                56108044;1
                                                                                                              15                       CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 20 of 24 Page ID
                                                                                             #:16833



                                                           1    evidence would show that all three were required to clean areas beyond those enumerated

                                                           2    in Section 5.8. Thus, there is no common policy to hold the claims together.

                                                           3             Further, the disciplinary measures diverge at each facility. Segregation was

                                                           4    unavailable at Broward. And, as here, absent testimony to the contrary Mr. A would know

                                                           5    that Broward had no segregation unit. While the handbook at Adelanto listed segregation

                                                           6    as a possibility, the everyday practice in the facility made clear that the possibility of

                                                           7    segregation was remote, at best. ECF 426-4 (Erickson Decl.) ¶ 6. Thus, it would be

                                                           8    unreasonable to presume a detainee would believe segregation would be the first

                                                           9    response. And at Montgomery, segregation is reserved for rare situations where the

                                                           10   detainee is endangering the safety of others, so it is rarely used for a failure to clean. 425-

                                                           11   1 (Tate Decl.) ¶ 28-32. Plaintiffs concede it is their burden to demonstrate detainees
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   reasonably believed the “threat” would be carried out. ECF 433 at 13. Here, there is no
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   common policy that would lead plaintiffs to believe it was likely they would be
AKERMAN LLP




                                                           14   sanctioned for refusing to clean. The clear practices of the facilities show otherwise.

                                                           15   Accordingly, as exemplified by this illustration, even if it was reasonable in some

                                                           16   circumstances for a detainee to feel coerced by certain sanctions, the evidence would
                                                           17   require information beyond the generally applicable polices—defeating commonality.
                                                           18   Accordingly, as illustrated above, no common policy or practice ties the claims together.
                                                           19            To meet the requirement of commonality, a party must demonstrate they and the
                                                           20   proposed class members were subject to a common policy or practice. Dukes, 564 U.S.
                                                           21   at 349-50. As the Supreme Court cautioned in Dukes, “[w]hat matters to class
                                                           22   certification is not the raising of common ‘questions’ – even in droves – but rather, the
                                                           23   capacity of a class-wide proceedings to generate common answers apt to drive the
                                                           24   resolution of the litigation.” Dukes, 564 U.S. at 350. Following discovery, it is clear that
                                                           25   Plaintiffs’ proposed “questions” are not suitable for class determination.
                                                           26
                                                           27
                                                           28
                                                                 56108044;1
                                                                                                             16                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 21 of 24 Page ID
                                                                                             #:16834



                                                           1    III.     INDIVIDUALIZED ISSUES PREDOMINATE
                                                           2             As an initial matter, Plaintiffs contend GEO misapplies the predominance
                                                           3    requirement for Rule 23(b)(3) certification. ECF 433 at 18. They suggest the predominance
                                                           4    inquiry is concerned exclusively with the questions raised by the proposed class’s claims,
                                                           5    not the proof required to answer those questions. Id. But in so doing, Plaintiffs ignore the
                                                           6    holdings of their own cited authorities in favor of cherry-picked dicta. The law—including
                                                           7    Plaintiffs’ cited authorities—is clear that while this Court’s general task is to “give careful
                                                           8    scrutiny to the relation between common and individual questions in a case,” it cannot
                                                           9    determine whether a question is “common” or “individual” in the first place without
                                                           10   considering the nature of the evidence12 required to answer the question:
                                                           11                 An individual question is one where “members of a proposed
                                                                              class will need to present evidence that varies from member to
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                601 WEST FIFTH STREET, SUITE 300




                                                                              member,” while a common question is one where “the same
                LOS ANGELES, CALIFORNIA 90071




                                                                              evidence will suffice for each member to make a prima facie
                                                           13                 showing [or] the issue is susceptible to generalized, class-wide
AKERMAN LLP




                                                                              proof.”
                                                           14
                                                           15   Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (quoting 2 W. Rubenstein,
                                                           16   Newberg on Class Actions §4:50, pp. 196-197 (5th ed. 2012)) (emphasis added). In Tyson,
                                                           17   the Supreme Court reversed the district court’s certification of a Rule 23(b)(3) class,
                                                           18   reasoning the plaintiffs failed to satisfy the predominance requirement. Id. at 1055. The
                                                           19   Court’s analysis turned on the proof required to prove the plaintiffs’ unpaid overtime
                                                           20   claims:
                                                           21                 The District Court should have begun its predominance inquiry
                                                                              by determining which elements of the plaintiffs’ claims present
                                                           22                 common or individual issues, and assessed whether individual
                                                                              issues would overwhelm common ones. … Establishing
                                                           23                 an FLSA violation across the entire class was impossible
                                                                              without evidence that each employee would have worked over
                                                           24                 40 hours per week if donning and doffing time were included.
                                                           25   12
                                                                  Plaintiffs fail to recognize this inquiry is a practical one that asks what kind of evidence
                                                           26   would be required to answer critical questions in the case, not whether the evidence may
                                                           27   ultimately establish the claims asserted. See ECF 433 at 8, 18 (citing Amgen Inc. v.
                                                                Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 466 (2013)).
                                                           28
                                                                 56108044;1
                                                                                                             17                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 22 of 24 Page ID
                                                                                             #:16835


                                                                               But the District Court did not fully appreciate that this was a
                                                           1                   critical individual issue that defined Tyson’s liability.
                                                           2
                                                                Id. at 1054 (emphasis added).
                                                           3
                                                                         And contrary to Plaintiff’s representation, the Court in Amchem did not broadly
                                                           4
                                                                pronounce the predominance inquiry “rests on ‘legal or factual questions that qualify each
                                                           5
                                                                class member’s case as a genuine controversy, questions that preexist any settlement, and
                                                           6
                                                                tests whether proposed classes are sufficiently cohesive to warrant adjudication by
                                                           7
                                                                representation.’” ECF 433 at 18 (quoting Amchem Prods. v. Windsor, 521 U.S. 591, 594
                                                           8
                                                                (1997)) (emphasis added). This language is dicta, pulled from the opinion’s syllabus,
                                                           9
                                                                explaining why the district court in that particular case was wrong to consider the
                                                           10
                                                                availability of a common settlement fund as probative in addressing the predominance
                                                           11
                                                                requirement. Id. at 622-23.13 As in Tyson, the Court in Amchem ultimately reversed the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                                district court’s certification of a Rule 23(b)(3) class, reasoning the predominance
                                                           13
AKERMAN LLP




                                                                requirement had not been met. Id. at 628. There, the proposed class consisted of individuals
                                                           14
                                                                who allegedly suffered a variety of asbestos exposures from the defendant’s products. Id.
                                                           15
                                                                at 624. The Court reasoned the proof of causation—that is, proof that each class member
                                                           16
                                                                actually suffered an injury resulting from his or her exposure—was too peculiar and
                                                           17
                                                                individualized to survive the predominance requirement. Id. In other words, it was not
                                                           18
                                                                enough that the class members in Amchem shared a common experience of asbestos
                                                           19
                                                                exposure. Id. at 623-24 (“Even if Rule 23(a)’s commonality requirement may be
                                                           20
                                                                satisfied by [a] shared experience, the predominance criterion is far more demanding.”).
                                                           21
                                                           22
                                                           23   13
                                                                   In full context, the Court stated, “The predominance requirement stated in Rule 23(b)(3),
                                                           24   we hold, is not met by the factors on which the District Court relied. The benefits asbestos-
                                                           25   exposed persons might gain from the establishment of a grand-scale compensation scheme
                                                                is a matter fit for legislative consideration … but it is not pertinent to the predominance
                                                           26   inquiry. That inquiry trains on the legal or factual questions that qualify each class
                                                           27   member’s case as a genuine controversy, questions that preexist any settlement.” Id. at 622-
                                                                23 (emphasis added).
                                                           28
                                                                 56108044;1
                                                                                                             18                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 23 of 24 Page ID
                                                                                             #:16836



                                                           1             Similarly, here, it is not enough that the class members share the experience of being
                                                           2    detained at Adelanto; Plaintiffs must prove each class member was actually coerced into
                                                           3    providing labor to defendant—an inquiry that involves highly individualized proof. United
                                                           4    States v. Dann, 652 F.3d 1160, 1170 (9th Cir. 2011) (in section 1589 cases, “The jury must
                                                           5    find that the employer intended to cause the victim to believe that she would suffer serious
                                                           6    harm — from the vantage point of the victim — if she did not continue to work.”)
                                                           7    (emphasis added). Further, as in Tyson, the question of whether the class members were
                                                           8    intentionally coerced is “a critical individual issue that define[s]” Defendant’s liability
                                                           9    under the TVPA. Tyson Foods, Inc., 136 S. Ct. at 1054; Dann, 652 F.3d at 1170.
                                                           10            Indeed, Plaintiffs identify as a common question “the reasonable person analysis at
                                                           11   the heart of a TVPA claim” and proceed to argue the issues in this case do not turn on
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   individual detainees responses to the detainee handbook, but instead only GEO’s actions.
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   ECF 433 at 6. But, this cuts short the legal standard. Plaintiffs fail to address the second
AKERMAN LLP




                                                           14   requirement under the TVPA, that the factfinder must consider the particular vulnerabilities
                                                           15   of a person in the victim’s position. Martinez-Rodriguez v. Giles, 391 F. Supp. 3d 985, 996
                                                           16   (D. Idaho 2019). This second, and critical inquiry, makes clear individualized inquiries
                                                           17   would predominate. For example, whether an individual detainee believed he faced serious
                                                           18   harm from the alleged deprivation of necessities would depend on that detainee’s own
                                                           19   appetite, food preferences, and the specific hygiene product they wanted.14 Compare e.g..
                                                           20   427-2 2 Ex. D (Novoa Depo. at 58:8-15) (sunscreen); 427-2 Ex. S (Karim Depo. at 30:8-
                                                           21   18) (hair gel). In addition, Plaintiffs acknowledge that some detainees have funds
                                                           22   transferred into their commissary accounts by someone outside the facility. ECF 433 at 19.
                                                           23   For such detainees, there would be no compulsion to work through the VWP, because they
                                                           24   could purchase allegedly necessary items without participating in VWP. There is no class-
                                                           25
                                                           26   14
                                                                  The meals GEO serves are designed to provide each detainee between 2,500 and 3,000
                                                           27   calories per day, and are also eaten by staff. ECF 427-2 at 256 (Spagnuolo Depo. at 37:17-
                                                                21, 39:20-24).
                                                           28
                                                                 56108044;1
                                                                                                               19                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
                                                            Case 5:17-cv-02514-JGB-SHK Document 437 Filed 01/15/21 Page 24 of 24 Page ID
                                                                                             #:16837



                                                           1    wide way to know whether any class member “needed” VWP funds to purchase
                                                           2    commissary items. Finally, at least some detainees participated in VWP because they
                                                           3    simply prefer to be busy. ECF 427-2 at 258(Spagnuolo Depo. at 48:20-23); 427-2 at 148
                                                           4    (Tate Depo. at 121:16-18) (detainees “volunteer because they like to clean. They like to
                                                           5    stay busy. They like to do things.”). Thus, the mere fact that a detainee participated in VWP
                                                           6    is not proof that their labor was caused by GEO’s alleged deprivation policy. Instead, an
                                                           7    individualized inquiry would be required.
                                                           8             Plaintiffs cannot, under the applicable law, meet Rule 23(b)(3)’s predominance
                                                           9    requirement because their allegations necessarily involve individualized questions
                                                           10   regarding whether each class member was actually coerced into providing GEO labor, and
                                                           11   those questions, being essential to proving GEO’s liability under the TVPA, predominate
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                           12   over any common questions. Fed. R. Civ. P. 23(b)(3). On that basis alone, the Court should
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           13   decertify the Adelanto Class.
AKERMAN LLP




                                                           14   IV.      CONCLUSION
                                                           15            For the foregoing reasons, GEO respectfully requests this Court decertify Plaintiffs’
                                                           16   Forced Labor Classes.
                                                           17                                                      Respectfully submitted,
                                                           18    Dated: January 15, 2021                           AKERMAN LLP
                                                           19
                                                           20                                                      By:   /s/ Ellen S. Robbins
                                                           21                                                            Ellen S. Robbins
                                                                                                                         Alicia Y. Hou
                                                           22                                                            Adrienne Scheffey
                                                                                                                         Attorneys for Defendant
                                                           23                                                            THE GEO GROUP, INC.
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                 56108044;1
                                                                                                              20                        CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                DEFENDANT THE GEO GROUP, INC.'S REPLY IN SUPPORT OF ITS MOTION TO DECERTIFY THE CLASS
